Citation Nr: 1747815	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  07-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral pes planus. 

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected bilateral pes planus. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a bilateral lung disability, to include lung cancer. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1965 and from May 1966 to May 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and January 2011 and April 2011 rating decisions issued by the RO in Louisville, Kentucky. 

In May 2007, September 2009, and February 2010, the Veteran testified before a hearing officer at the RO.  The tape recording of the September 2009 hearing was lost and the Veteran was informed of this fact in a November 2009 letter.  He requested and was afforded another hearing in February 2010.  He also testified before the undersigned Veterans Law Judge in September 2016 at the RO.  Transcripts of the May 2007, February 2010, and September 2016 hearings are associated with the claims file. 

This case was previously before the Board in October 2011 when it was remanded for further action by the originating agency.  It has returned to the Board for additional appellate action.

When the case was previously before the Board in October 2011, the issues of entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU), entitlement to service connection for a systolic cardiac murmur and sinus arrhythmia, and entitlement to an earlier effective date for the award of service connection for bilateral hearing loss, were referred to the agency of original jurisdiction (AOJ) for appropriate action.  The record before the Board does not show any development or adjudication of the previously referred claims, and the Board does not have jurisdiction over them.  They are once again referred to the AOJ for appropriate action, to include providing the Veteran all appropriate forms.  38 C.F.R. § 19.9(b) (2016); see also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); Cf. 79 Fed. Reg. 57,696  (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

There is some confusion in the record regarding the issues currently on appeal.  In its October 2011 remand, the Board ordered that the Veteran should be provided a statement of the case (SOC) on the issues of entitlement to an increased disability rating for vertigo, bilateral hearing loss, and bilateral pes planus; entitlement to service connection for a coronary artery bypass and otitis externa; entitlement to an earlier effective date for the award of service connection for tinnitus, and, entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  The SOC was issued in February 2016, but the record does not establish that a timely substantive appeal was submitted in response to the SOC.  See 38 C.F.R. § 20.302(b) (providing that a substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed).  

At the September 2016 hearing and in a October 2016 statement, the Veteran contended that he submitted a timely substantive appeal and all the above issues were on appeal before the Board.  The Veteran provided a copy of a VA Form 9 ("Appeal to the Board of Veterans' Appeals") dated in February 2016 a few days after he was mailed the SOC, but there is no objective evidence that this document was received by VA within the timeframe provided by 38 C.F.R. § 20.302(b).  The claims addressed in the February 2016 SOC were not certified to the Board, and VA has not taken any other action to indicate that it has explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board therefore finds that it does not have jurisdiction over these claims, and the issue of whether a timely substantive appeal was received in response to the February 2016 SOC is referred to the AOJ for adjudication.  

Finally, while the February 2016 SOC included the issue of entitlement to service connection for lung cancer and this appeal was not perfected, the issue of entitlement to service connection for a bilateral lung disability was separately perfected and certified to the Board in November 2014.  The scope of a claim includes any disability that may be reasonably encompassed by a veteran's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore characterized the issue on appeal as entitlement to service connection for a bilateral lung disability, to include lung cancer, to account for the all the Veteran's reported diagnoses and symptoms.

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's arthritis of the bilateral knees, right shoulder, and right hip is etiologically related to service.

2.  Hypertension was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative arthritis of the bilateral knees was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The Veteran's degenerative arthritis of the right hip was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3.  The Veteran's degenerative arthritis of the right shoulder was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.
4.  Hypertension was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Bilateral Knees, Right Hip, Right Shoulder

The Veteran contends that service connection is warranted for degenerative arthritis of the bilateral knees, right hip, and right shoulder as it was incurred due to injuries during active duty service.  The record establishes a current disability as the Veteran's VA and private treatment records document findings of degenerative joint disease of the knees, right hip, and right shoulder, and the diagnosis was confirmed upon VA examinations in October 2010 and August 2014.  In-service injuries are also present; the Veteran served on active duty as a freight traffic specialist and the lay evidence establishes that his duties included strenuous physical activity such as lifting, carrying, and handling heavy objects on a routine basis.  Regarding the third element of service connection, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's arthritis of the claimed joints was incurred due to service.  The record contains evidence weighing both for and against the claims, and a VA expert in orthopaedics opined in April 2017 that it was at least as likely as not that the Veteran's arthritis was related to his strenuous  activities during service.  As the VA expert identified a probability of 50 percent that a link exists between the Veteran's arthritis and the in-service injury, the Board will resolve any doubt in the Veteran's favor and conclude that service connection is warranted for arthritis of the bilateral knees, right hip, and right shoulder.  See 38 U.S.C.A. § 5107(b).





Hypertension

The Veteran contends that service connection is warranted for hypertension as it manifested within a year from his separation from active duty service.  Certain chronic diseases, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Board finds that a current disability is established.  VA treatment records document a diagnosis of hypertension dating from November 1978 to the present and VA examinations performed in the context of other claims note the Veteran's regular use of medication for hypertension.  Most recently, the Veteran submitted a July 2017 private medical record showing a diagnosis of essential hypertension.  The first element of service connection is therefore demonstrated.  

The Board will now address the Veteran's contentions regarding service connection on a presumptive basis as a chronic disease.  The Veteran testified in September 2016 that he was diagnosed and treated for hypertension within a year from his discharge from active duty.  The Veteran testified that hypertension was first diagnosed in 1971 by a school nurse at Illinois Central College.  He also stated in a May 2011 notice of disagreement that his hypertension treatment began in late 1970 at Illinois Central College and continued at a private facility identified as Saint Francis Hospital in Peoria, Illinois.  The Board finds that the Veteran is competent to report when he first began treatment for hypertension, but his lay history is outweighed by the objective evidence of record.  This evidence, including medical records and earlier statements from the Veteran, establish a later onset date for hypertension in approximately 1975 or 1976.  

Medical and educational records dating from the 1970s and 1980s establish that the Veteran's hypertension was first identified and treated in 1975 or 1976.  The Veteran was seen in November 1978 at the Minneapolis VA Medical Center (VAMC) and reported a recent move from Colorado with a history of hypertension "for several years."  Other VAMC records dated in January and September 1979 record the Veteran's requests for hypertension medication refills and his history of elevated blood pressure for three years.  In January 1979, the Veteran stated that he was previously receiving medication from his university health center and he finished law school in August 1978.  Similarly, in October 1980 and February 1987, the Veteran's VAMC records note a history of hypertension since 1975 or 1976 when he was in college with medication starting while in law school.  Thus, the Veteran's lay statements provided while receiving medical treatment date the identification of hypertension to 1975 or 1976.

Records associated with the award of educational benefits show that the Veteran attended Illinois Central College from the summer of 1971 to October 1972.  He then transferred to Bradley University in Peoria, Illinois, to continue his education in pre-law.  In June 1973, the Veteran moved to Boulder, Colorado and transferred to the University of Colorado to pursue his law degree.  This educational timeline verifies the Veteran was enrolled in law school in 1975 and 1976 when he first reported receiving treatment for hypertension.  The educational records and statements to treating physicians in the 1970s and 1980s  are, however, in conflict with the Veteran's more recent testimony dating the onset of his condition to 1970 or 1971.  The Board finds that the Veteran's statements regarding the history of his condition provided in the context of medical treatment in the 1970s and 1980s are more credible than those provided decades later while pursuing a claim for compensation benefits.  The Veteran is certainly competent to report the history of his medical condition, but the Board assigns more probative weight to his contemporaneous statements given at the time he received medical treatment for hypertension.  

The evidence therefore establishes that the Veteran's hypertension first manifested in 1975 or 1976, at least five years after his discharge from active duty service in May 1970.  As such, the Board cannot conclude that it was present to a compensable degree within one year of separation from service and service connection on a presumptive disease as a chronic disease is not possible.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now determine whether service connection is warranted for hypertension under the provisions of 38 C.F.R. § 3.303 as directly due to active duty service.  There is no evidence of an injury during service; the Veteran's service records are negative for elevated blood pressure readings or findings of hypertension.  His blood pressure was measured at 124/86 at the first separation examination in May 1965 and 120/80 at the second separation examination in November 1969.  The Veteran has not alleged any incident of high blood pressure during service and consistently denied a history of high or low blood pressure on reports of medical history dated during active duty.  

There is also no competent evidence of a nexus between the Veteran's hypertension and any incident of active duty service.  As discussed above, hypertension was not diagnosed until years after the Veteran's separation from active duty and the Veteran never reported a link between hypertension and active duty until his filed a claim for benefits.  The Veteran submitted a September 2009 letter from his private physician in support of other claims for service connection, and while the doctor includes hypertension on the list of the Veteran's current disabilities, there is no discussion of the etiology of the Veteran's hypertension or evidence of a link with service.  Thus, this opinion does not provide evidence of a nexus between the claimed disability and active duty.  

The Board has considered the Veteran's statements of a link between hypertension and service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his hypertension simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Veteran has also not reported a continuity of symptoms associated with hypertension since active duty and service connection is therefore not appropriate under 38 C.F.R. § 3.303(b) on the basis of chronicity and continuity. 

In sum, while the Board finds a current disability is demonstrated, the evidence weighs against a finding of an in-service injury or a nexus between the Veteran's hypertension and active duty.  The weight of the evidence shows that the Veteran's hypertension was manifested at least five years after his separation from his last period of active duty service and presumptive service connection is not appropriate.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and service connection is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral knee arthritis is granted.

Entitlement to service connection for a right hip arthritis is granted.

Entitlement to service connection for a right shoulder arthritis is granted.

Entitlement to service connection for hypertension is denied.


REMAND

The Board finds that additional development is necessary with respect to the Veteran's claim for entitlement to service connection for a lung disability, to include lung cancer.  Specifically, the Veteran should be provided a VA examination and pulmonary function test (PFT) to determine the nature and etiology of any currently present lung disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the claimed lung disability.  A PFT should be provided as part of the examination to determine the Veteran's lung capacity and any loss of function.

After reviewing the claims file, including the service records, the examiner should determine the following:

a)  Identify all lung disabilities present during the claims period and determine whether the Veteran has any residuals associated with reported past lung conditions, including lung cancer, granulomatous disease, and pulmonary infections in the empyema.

b)  Determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any identified lung disabilities are etiologically related to the Veteran's periods of active service, to include the calcifications of the Veteran's lungs noted on chest X-rays in June 1961, January 1962, and May 1965.    

Service treatment records show that the Veteran's lungs were normal at the February 1961 enlistment examination.  Four months later, in June 1961, a chest X-ray demonstrated calcification present in the right hilar area, probably old healed granulomatous disease with discrete calcification at the right lung base laterally.  This finding was not considered disabling.  The X-ray also showed a difference in the vascularity of the two lungs making it difficult to evaluate, possibly due to some congenital variation in the Veteran's pulmonary arteries.  A diagnosis of old healed granulomatous disease was rendered during a January 1962 cardiac consultation.  The May 1965 separation examination provided at the end of the Veteran's first period of service showed a calcific hidum and coloefied lesion of the left lower lung.  There was no evidence of active disease and the condition was again not considered disabling.  The November 1969 separation examination at the end of the Veteran's second period of service was normal with a negative chest X-ray.  More than 20 years after service, a thoracotomy was performed at a private hospital for a left lower lung abscess and pulmonary infection.  Biopsy results of the abscess are not included in the claims file, but another private physician noted in September 2006 that the Veteran had a history of a benign lung mass.  In recent statements, the Veteran reports experiencing symptoms of lung disease and/or residuals of lung disabilities including dyspnea, reduced lung function, and sleep apnea.  

A full rationale and explanation must accompany all medical opinions.

2.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


